DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,805,906.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of the patent anticipate claims 1, 11, 13 and 17 of present application as shown in the table below.
Present Application
USPN 10,805,906
Claims 1 and 11
Claim 1

Claim 12


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 10, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mujtaba et al. (USPN 6,950,678).
Regarding claim 1, Mujtaba teaches a network device comprising: a macro radio configured to establish a macro cell [Fig. 3, Base station 200 establishes macro cell]; a micro radio configured to establish a micro cell, wherein a coverage area of the macro cell is spatially larger than a coverage area of the micro cell and encloses the coverage area of the micro cell [Fig. 3, 50, establishes micro cell within the coverage of macro cell]; and a control system configured to: determine one or more network parameters for a client device in the macro cell [Col. 3, lines 18-30, network parameters are established for client devices based on location of the devices]; determine to move the client device from the macro cell to the micro cell based on the one or more network parameters [Col. 3, lines 18-30, determines to move client devices to micro cell by using array 50 based on 
Regarding claim 5, Mujtaba teaches a body, wherein the macro radio is positioned within the body, and the micro radio is positioned within the body, and wherein the coverage area of the macro radio and the coverage area of the micro radio at least partially surround the body [Fig. 3].
Regarding claims 6 and 16, Mujtaba teaches determining at least one selected from the group consisting of proximity data of the client device, characteristics of the client device, and data associated with the client device [Col. 3, lines 18-30].
Regarding claim 10, Mujtaba teaches determining to move the client device from the macro cell to the micro cell is further based on a respective load associated with at least one of the macro radio and the micro radio [Abstract and Col. 3, lines 18-30].
Regarding claim 13, Mujtaba teaches a control system for a network device, comprising: a processor [Fig. 4, 27, 28]; and a memory comprising computer readable program code configured to perform an operation when executed by the processor, the operation comprising: determining one or more network parameters for a client device in a macro cell, the macro cell established with a macro radio [Col. 3, lines 18-30, network parameters are established for client devices based on location of the devices]; determining .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al. (USPN 6,950,678) in view of Ahmavaara (USPN 10,757,632).
Regarding claim 2, Mujtaba teaches a network device as discussed in rejection of claim 1.
However, Mujtaba does not teach the macro radio operates at a first power level to establish the macro cell, and the micro radio operates at a 
Ahmavaara teaches the macro radio operates at a first power level to establish the macro cell, and the micro radio operates at a second power level to establish the micro cell, wherein the first power level is greater than the second power level [Col. 4, lines 19-22].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention operate macro cell and higher power and micro cell at lower power since micro cell covers less area.
Regarding claim 18, Mujtaba teaches a network device comprising: a body [Fig. 3, Base Station]; a macro radio disposed within the body and configured to operate at a first power level to establish a macro cell [Fig. 3, 200, Base station 200 establishes macro cell]; a micro radio disposed within the body and configured to operate at a second power level to establish a micro cell, wherein a coverage area of the macro cell is spatially larger than a coverage area of the micro cell and encloses the coverage area of the micro cell [Fig. 3, 50, establishes micro cell within the coverage of macro cell]; and a control system configured to: determine one or more network parameters for a client device [Col. 3, lines 18-30, network parameters are established for client devices based on location of the devices]; and 29PATENTperform an action to move the client device from the macro cell to the micro cell or from the macro cell to the micro cell based on the one or more network 
However, Mujtaba does not teach the first power level is greater than the second power level.
Ahmavaara teaches the first power level is greater than the second power level [Col. 4, lines 19-22].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention operate macro cell and higher power and micro cell at lower power since micro cell covers less area.
Regarding claim 20, Mujtaba teaches determining at least one selected from the group consisting of proximity data of the client device, characteristics of the client device, and data associated with the client device [Col. 3, lines 18-30].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al. (USPN 6,950,678) in view of Jongren et al. (USPN 10,687,225).
Regarding claim 3, Mujtaba teaches a network device as discussed in rejection of claim 1.
However, Mujtaba does not teach the macro radio and the micro radio operate within a first frequency band.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same frequency band for both macro radio and micro radio so that the network frequency can be used efficiently.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al. (USPN 6,950,678) in view of Cheng et al. (USPN 10,644,843).
Regarding claims 4 and 15, Mujtaba teaches a network device and a control system as discussed in rejection of claims 1 and 13.
However, Mujtaba does not teach at least one of a transmission speed of the micro cell is greater than the transmission speed of the macro cell, a bandwidth of the micro cell is larger than a bandwidth of the macro cell, and a wireless protocol of the micro cell differs from a wireless protocol of the macro cell.
Cheng teaches at least one of a transmission speed of the micro cell is greater than the transmission speed of the macro cell, a bandwidth of the micro cell is larger than a bandwidth of the macro cell [Col. 33, lines 30-34], and a wireless protocol of the micro cell differs from a wireless protocol of the macro cell.
.

Claims 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al. (USPN 6,950,678) in view of Horn et al. (USPN 11,212,733).
Regarding claim 7, Mujtaba teaches a network device as discussed in rejection of claim 6.
However, Mujtaba does not teach received signal strength indication data.
Horn teaches received signal strength indication (RSSI) data [Col. 10, lines 52-65].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use RSSI data for the proximity data since location can be estimated based on the measurement reports.
Regarding claim 9, Mujtaba teaches a network device as discussed in rejection of claim 6.
However, Mujtaba does not teach at least one selected from the group consisting of a wireless platform capability of the client device, a 
Horn teaches at least one selected from the group consisting of a wireless platform capability of the client device, a device type of the client device, an operating parameter of the client device, and an operating capability of the client device [Col. 16, lines 4-21].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a characteristics based on capabilities of the wireless device so that serving base station and cell can be optimally selected.
Regarding claim 12, Mujtaba teaches a network device as discussed in rejection of claim 1.
However, Mujtaba does not teach determining to move the client device to the micro cell is further based on a received signal strength indication (RSSI) threshold associated with the client device, wherein the RSSI threshold represents an outer bound of the micro cell for the client device to be located within the coverage area of the micro cell.
Horn teaches determining to move the client device to the micro cell is further based on a received signal strength indication (RSSI) threshold associated with the client device, wherein the RSSI threshold represents an outer bound of the micro cell for the client device to be located within the coverage area of the micro cell [Col. 10, line 52 – Col. 11, line 42].
.

Claims 8, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al. (USPN 6,950,678) in view of Youn et al. (US-PGPUB 2017/0215076).
Regarding claim 8, Mujtaba teaches a network device as discussed in rejection of claim 6.
However, Mujtaba does not teach at least one selected from the group consisting of upload data, download data, and connection time data to the macro radio.
Youn teaches at least one selected from the group consisting of upload data, download data, and connection time data to the macro radio [Para 45].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use download data as one of the data points so that load sharing can be accomplished.
Regarding claims 11 and 17, Mujtaba teaches a network device and a control system as discussed in rejection of claims 1 and 13.
at least one selected from the group consisting of at least one macro cell characteristic and at least one micro cell characteristic, wherein the at least one macro cell characteristic comprises environment data about operation conditions and bandwidth of the macro cell, upstream or downstream load of the macro radio, and utilization and transmission conditions about an amount of content being uploaded and download at the macro radio, and wherein the at least one micro cell characteristic comprises environment data about operation conditions and bandwidth of the micro cell, upstream or downstream load of the micro 27PATENT Attorney Docket No.: 100011OUSO4 (114868) radio, and utilization and transmission conditions about an amount of content being uploaded and download at the micro radio.
Youn teaches determining to move the client device from the macro cell to the micro cell is further based on at least one selected from the group consisting of at least one macro cell characteristic and at least one micro cell characteristic, wherein the at least one macro cell characteristic comprises environment data about operation conditions and bandwidth of the macro cell, upstream or downstream load of the macro radio, and utilization and transmission conditions about an amount of content being uploaded and download at the macro radio, and wherein the at least one micro cell characteristic comprises environment data upstream or downstream load of the micro 27PATENTradio, and utilization and transmission conditions about an amount of content being uploaded and download at the micro radio [Para 45].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use download data as one of the data points so that load sharing can be accomplished.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al. (USPN 6,950,678) in view of Ahmavaara (USPN 10,757,632) and Jongren et al. (USPN 10,687,225).
Regarding claim 14, Mujtaba teaches a control system as discussed in rejection of claim 13.
However, Mujtaba does not teach the macro radio operates at a first power level to establish the macro cell, and the micro radio operates at a second power level to establish the micro cell, wherein the first power level is greater than the second power level, and wherein the macro radio and the micro radio operate within a first frequency band.
Ahmavaara teaches the macro radio operates at a first power level to establish the macro cell, and the micro radio operates at a second power level to establish the micro cell, wherein the first power level is greater than the second power level [Col. 4, lines 19-22].  Jongren teaches the macro 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention operate macro cell and higher power and micro cell at lower power since micro cell covers less area and to use the same frequency band for both macro radio and micro radio so that the network frequency can be used efficiently.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mujtaba et al. (USPN 6,950,678) in view of Ahmavaara (USPN 10,757,632) as applied to claim 19 above, and further in view of Jongren et al. (USPN 10,687,225) and Cheng et al. (USPN 10,644,843).
Regarding claim 19, Mujtaba and Ahmavaara teach a network device as discussed in rejection of claim 18.
However, Mujtaba and Ahmavaara do not teach the macro radio and the micro radio operate within a first frequency band, and wherein at least one of a transmission speed of the micro cell is greater than the transmission speed of the macro cell, a bandwidth of the micro cell is larger than a bandwidth of the macro cell, and a wireless protocol of the micro cell differs from a wireless protocol of the macro cell.
Jongren teaches the macro radio and the micro radio operate within a first frequency band [Col. 8, lines 30-33].  Cheng teaches at least one of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same frequency band for both macro radio and micro radio so that the network frequency can be used efficiently and to have micro cell provide greater transmission speed so that specific devices can be provided with higher rate of service.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yagi (USPN 7,016,680) teaches a high-speed movement of a mobile communication terminal is properly detected and the cell reselection reference is modified.  When a cell reselection is generated, a processing control block searches a cell transition list and judges whether the cell selected as a local station by the cell reselection is already registered in the cell transition list.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464